DETAILED ACTION
	Applicant’s response of October 21, 2022 has been fully considered.  Claims 1 and 2 are amended and claims 1-7 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (US 2015/0274948) in view of Teramoto (JP 2015-178568).  The citations from Teramoto below are taken from an English language machine translation included herewith.
Regarding claims 1 and 2, Fukuda et al. teaches a polypropylene resin composition (¶184) comprising 30 to 80 parts by weight of the propylene polymer (a-1) (component B), 0 to 30 parts by weight of the propylene ethylene copolymer (a-2) (component A), 20 to 50 parts by weight of the ethylene-α-olefin copolymer (component C), and 0 to 40 parts by weight of the inorganic filler, wherein the total of these components is 100 parts by weight (¶185).  The propylene polymer (a-1) is a propylene homopolymer (¶35) and has a melt flow rate of 10 to 300 g/10 min (¶37).  The propylene ethylene copolymer (a-2) is a block copolymer (¶43) and has an intrinsic viscosity of 1.5 to 8 dl/g (¶41).  The ethylene-α-olefin copolymer is an ethylene-octene random copolymer with a melt flow rate of 2 g/10 min (¶256) and is specifically EG8100 from Dow, which has a density of 0.870 g/cm3 (see, EG8100 Data Sheet included herewith).  The inorganic filler is preferably talc having an average particle diameter of 1 to 6 microns (¶164).
Fukuda et al. does not teach that the propylene ethylene copolymer has a melt flow rate of 50 to 150 g/10 min or a decane soluble part of 6 to 15% by mass.  However, Teramoto teaches a propylene block copolymer with a decane soluble portion of 5 to 80% by weight (¶10), most preferably from 10 to 30% by weight (¶30), which has an intrinsic viscosity of 1.5 to 10 dl/g (¶11) and a melt flow rate of preferably 40 to 300 g/10 min (¶55).  Fukuda et al. and Teramoto are analogous art because they are from the same field of endeavor, namely that of propylene compositions useful for injection molding exterior automobile parts (¶205 of Teramoto).  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use the propylene copolymer, as taught by Teramoto, as the propylene ethylene copolymer in the composition, as taught by Fukuda et al., and would have been motivated to do so because Teramoto teaches that this copolymer has good impact strength and is free from appearance defects such as flow marks in injection molding (¶204).
Regarding claim 3, Fukuda et al. teaches that the filler used in the examples is Hi-Filler 5000PJ (¶261).  Suzuki et al. (US 8,193,282) provides evidence that this specific filler has an aspect ratio of 6 (Col. 14, lines 50-55).
Regarding claim 5, Fukuda et al. does not teach that the composition has a surface impact strength at -40° C of a test piece composed of a molded article of the composition not having undergone painting is 10 J or more.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the references.  However, the references teach all of the claimed ingredients in the claimed amounts made by a substantially similar process.  Moreover, the original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a surface impact strength at -40° C of a test piece not having undergone painting of 10 J or more, would naturally arise and be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition cannot have mutually exclusive properties."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Regarding claims 6 and 7, Fukuda et al. teaches that the composition is used to make automobile exterior materials through injection molding (¶198, 199).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (US 2015/0274948) in view of Teramoto (JP 2015-178568) as applied to claim 1 above, and further in view of Okamoto et al. (US 8,802,779).
Fukuda et al. and Teramoto teach the composition of claim 1 as set forth above.  Fukuda et al. does not teach that the composition comprises from 0.05 to 0.5 parts by mass of a nucleating agent.  However, Okamoto et al. teaches a propylene based polymer composition (Col. 3, lines 15-20) that is used for injection molded automobile exterior components (Col. 52, line 59 to Col. 53, line 3) comprising a propylene homopolymer and a propylene ethylene α-olefin copolymer (Tables 1 and 2) and from 0.1 to 1 parts by weight of a nucleating agent (Col. 47, lines 28-40).  Fukuda et al. and Okamoto et al. are analogous art because they are from the same field of endeavor, namely that of propylene based compositions useful for injection molded automobile exterior components.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add from 0.1 to 1 parts by weight of a nucleating agent, as taught by Okamoto et al., to the composition, as taught by Fukuda et al., and would have been motivated to do so in order to impart transparency to the composition (Col. 47, lines 30-35).

Response to Arguments
Applicant's arguments filed October 21, 2022 have been fully considered but they are not persuasive.
Applicant argues that component A is a block copolymer and Fukuda et al. teaches that the propylene ethylene copolymer (a-2), which corresponds to component A, is a random copolymer.  Applicant points to ¶43 of Fukuda et al. as support.  This argument is wholly unpersuasive.  Fukuda et al. teaches that the propylene ethylene copolymer may be present as a segment in a block copolymer or may form a random copolymer and is preferably a segment in a block copolymer (¶43).  This section is not a teaching that the copolymer is in fact a random copolymer.  This teaching states that it may be either a block copolymer or a random copolymer, but that a block copolymer is preferred.  Therefore, the propylene ethylene is a block copolymer and this argument is unpersuasive.
Applicant argues that it would not have been obvious to replace the propylene ethylene copolymer disclosed in Fukuda et al. with a propylene block copolymer disclosed in Teramoto because the Fukuda et al. copolymer is a random copolymer.  This argument is unpersuasive.  As discussed above, the propylene ethylene copolymer is Fukuda et al. is a block copolymer.  Substituting a block copolymer for a very similar block copolymer is within the ability of one of ordinary skill in the art and could be done with a reasonable expectation of success.
Additionally, applicant argues that the copolymer in Fukuda et al. must have an intrinsic viscosity of 1.5 to 8 dl/g and that while Teramoto discloses an intrinsic viscosity for the decane soluble fraction, Teramoto does not disclose an intrinsic viscosity of the copolymer as a whole  This argument is also unpersuasive.  The decane soluble portion of the overall block copolymer of Teramoto is all that is being used in the composition of Fukuda et al.  This portion is a propylene ethylene block copolymer and possesses the claimed properties of the copolymer required by the claim, as well as overlapping with Fukuda et al.  Applicant has presented no valid reason as to why this substitution would not be appropriate.  Therefore, this argument is unpersuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767